Order entered November 21, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00942-CV

                           JEFFREY LYNCH, ET AL., Appellants

                                               V.

                            MICHAEL BELL, ET AL., Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-03485-2016

                                           ORDER
       Before the Court is appellees’ November 16, 2017 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to November 30,

2017. We caution appellees that further requests for extension in this accelerated appeal will be

disfavored.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE